         Case 1:20-cv-00332-RPM Document 15 Filed 06/02/21 Page 1 of 1




                             UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF MISSISSIPPI
                                  SOUTHERN DIVISION

 JOEL B. ATTIA,                                                                    PLAINTIFF

 VERSUS                                               CIVIL ACTION NO. 1:20-CV-332-RPM

 HARD ROCK CASINO, ET AL.,                                                      DEFENDANTS


                                     FINAL JUDGMENT

    In accordance with the requirement for a separate document pursuant to Federal Rule of Civil

Procedure 58(a) and based on the reasons set forth in the Memorandum Opinion and Order entered

by this Court, the Court hereby enters its Final Judgment in the above-captioned matter.

   IT IS THEREFORE ORDERED AND ADJUDGED that the plaintiff’s complaint is

dismissed with prejudice.

   SO ORDERED AND ADJUDGED, this the 2nd day of June 2021.




                                                    /s/ Robert P. Myers, Jr.
                                                    ROBERT P. MYERS, JR.
                                                    UNITED STATES MAGISTRATE JUDGE
